Judgment, Supreme Court, New York County, entered August 15, 1975, annulling the determination of the Board of Trustees of the New York Fire Department Pension Fund, and granting the petition, reversed on the law, without costs and without disbursements, the judgment vacated, and the matter remanded for a full hearing before the board of trustees in accordance with the previous determination of this court (41 AD2d 626). This court has previously remanded the matter to the board of trustees for reconsideration and directed that they make an independent determination on the evidence; they failed so to do, and the minutes of their meeting do not demonstrate that any evidence was discussed. We can well understand the conclusion by the court at Special Term that a further remand would be an exercise in futility. However, the board of trustees has the duty to exercise an informed and independent judgment in accordance with the evidence, and they should comply with our previous direction to that effect. In order to insure such compliance, they are required hereby to allow the attorneys for the petitioner-respondent to appear and take part in the proceedings in accordance herewith. Concur—Markewich, Kupferman, Silverman and Lane, JJ.; Stevens, P. J., dissents and votes to affirm on the opinion of Helman, J., at Special Term.